Applicant-Initiated Interview Summary
The examiner stated the proposed amendment is not sufficient to overcome the rejection in view of Schwindt.  Specifically, figure 13 of the instant publication shows processing holes 490 formed in part by a removing conductive film forming dc electrode 461.  The conductive film is formed to cover the entire surface of the semiconductor substrate as seen in figure 9 and disclosed in paragraph [0056].
In Schwindt, the processing holes are interpreted to be the spaces between DC and RF electrodes as seen in the annotated figure on page 4 of the Non-Final rejection.  Therefore, the electrode pattern is also discontinued over the plurality of processing holes of Schwindt.  That is, there is no electrode structure over spaces between the electrodes in Schwindt.  
However, the examiner stated that in Schwindt, the interpreted claimed processing holes are formed in the ion trapping region, whereas the instant specification teaches the processing holes 490 are separate from trapping zone 480. Therefore a potential distinguishing feature between the instant invention and Schwindt would be a requirement that the ion trapping zone be located at a different position along the laser passage from the plurality of processing holes.
No agreement was reached.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881